Citation Nr: 9905866	
Decision Date: 03/02/99    Archive Date: 03/11/99

DOCKET NO.  95-31 998	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUES

1. Entitlement to service connection for a left knee 
disorder.

2. Entitlement to service connection for a cervical spine 
disorder.

3. Entitlement to service connection for a low back disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1983 to 
October 1993.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from July and September 1994 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Lincoln, Nebraska.  In April 1997, the veteran was 
afforded a hearing before the undersigned Board member and, 
in August 1997, the Board remanded the veteran's claims to 
the RO for further evidentiary development.


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's claims has been obtained by the RO.

2. No competent evidence has been submitted to demonstrate 
that the veteran has left knee or cervical spine disorders 
related to service.

3. The veteran had low back manifestations while in the 
active military service.

4. The veteran's current low back pathology cannot be 
dissociated from his active miliary service.






CONCLUSIONS OF LAW

1. The veteran has not submitted evidence of well-grounded 
claims for service connection for left knee and cervical 
spine disorders.  38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 
1991); 38 C.F.R. §§ 3.303, 3.310 (1998).

2. A low back disorder was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for left knee, 
cervical spine and low back disorders.  The legal question to 
be answered, initially, is whether the veteran has presented 
evidence of well-grounded claims; that is, claims that are 
plausible.  If he has not presented a well-grounded claim, 
his appeal must fail with respect to the claim and there is 
no duty to assist him further in the development of his 
claim.  38 U.S.C.A. § 5107(a).  The Board notes that it 
remanded the veteran's claims in August 1997 to afford him 
the opportunity to submit additional medical evidence in 
support of his claims and for further VA examination.  As 
will be explained below, the Board finds that his claim for a 
low back disorder is well grounded and his claims for left 
knee and cervical spine disorders are not well grounded.

The Board also notes that the veteran and his representative 
expressed a concern regarding the adequacy of the March 1998 
VA orthopedic examination of the veteran's cervical spine, 
but the Board finds that the examination, and previous VA 
examinations, provide sufficient information regarding the 
veteran's medical history, clinical finding and diagnoses 
from which the Board can reach a fair determination.




I.  Factual Background

When examined for enlistment into service in January 1983, 
the veteran gave a history of a right knee problem but no 
musculoskeletal or upper or lower extremity abnormality was 
reported and he was found qualified for active service.  
According to an October 1985 clinical record, the veteran 
complained of low back pain that had started five days 
earlier with running.  He denied trauma or neurological 
problems.  The veteran did not appear in distress and 
ambulated with a normal gait.  The assessment was low back 
pain.  Mechanical low back pain, diagnosed in November 1983, 
was listed as a significant health problem on a problem 
summary sheet.  

In February 1986, the veteran was seen in the emergency room 
for a left knee injury incurred when he fell over an engine.  
He was fully ambulatory and in minimal distress.  X-rays of 
the left knee did not show fractures and a soft tissue injury 
was diagnosed.

From January through July 1987, the veteran was frequently 
seen for complaints of low back pain. In January 1987, he 
complained of low back pain that was assessed as lumbar 
paraspinous muscular strain and two days later assessed as 
lumbar sprain.  According to a consultation record, the 
veteran's first episode of low back pain was in January 1987 
with no history of antecedent trauma and he was noted to be 
5'5"1/2 inches tall and weigh 197 pounds.  The veteran 
denied recent or past spinal trauma and said he had chronic 
recurrent knee problems.  The assessment was mild 
thoracicolumbar strain with somatic dysfunction.  Osteopathic 
manipulative therapy was recommended and the record indicates 
that the veteran successfully underwent the therapy and said 
his back comfort had resolved.  

A March 1987 clinical record also includes an impression of 
lumbar strain and mild spasms and an April 1987 entry 
reflects that the veteran underwent manipulative therapy, was 
advised to enter a weight-reduction program and was assessed 
with chronic recurrent lumbar strain.  A radiologic report of 
lumbar spine x-rays taken in April showed mild scoliosis 
convexity to the left of the lumbar spine.

In May 1987, a clinical record indicates that a x-ray showed 
scoliosis.  The impression was scoliosis and spasms 
aggravated by pain and obesity.  A consultation record, of 
the same date, shows that the veteran was seen by a dietitian 
due to his chronic low back pain and scoliosis aggravated by 
obesity.  

When seen in the clinic in June 1987, the veteran denied any 
back problems and the pertinent assessment was mechanical low 
back strain, resolved.  According to a July 1987 clinical 
entry, the veteran was exercising and complained of left knee 
pain.  The impression was left knee with traumatic effusion, 
mild and complaints of back (pain). 

On an October 1987 report of medical history, completed at 
the time of a reenlistment medical examination, the veteran 
indicated that he had recurrent back pain that the examiner 
described as mechanical back pain, and was not considered 
disqualifying.  No upper or lower extremity or 
musculoskeletal abnormality was reported and he was found 
qualified for reenlistment.

The veteran was seen with complaints of left knee trauma in 
May 1989, but there was no edema or ecchymosis observed.  He 
complained of shooting pain through knee.  The assessment was 
left knee strain.  

In August 1991, the veteran was seen for a right knee injury 
incurred when he fell six feet while holding a motor mount 
that weighed 75 pounds.  In September 1992, the veteran was 
diagnosed with cervical adenopathy of unknown etiology.  When 
examined in the clinic two days later, he was reported to 
have tenderness along the sternomastoid muscle.  The 
assessment was muscle strain.

The veteran complained of non-radicular neck and low back 
pain in January 1993.  The assessment was non-radicular neck 
and low back pain.

An April 1993 emergency room record indicates that the 
veteran was seen for complaints of back pain after a motor 
vehicle accident in which another vehicle, going 
approximately 40 to 45 miles per hour, hit his vehicle from 
the rear.  He complained of mild low back pain.  The 
assessment was mild lumbar strain.

On a report of medical history completed in September 1993, 
at the time of his separation examination, the veteran 
checked yes to having swollen or painful joints, recurrent 
pain and "trick" or locked knee.  The examiner noted that 
the veteran had a chronic right knee injury and recurrent low 
back pain, status post motor vehicle accident in April 1993 
and excess weight.  On examination, no musculoskeletal, 
spinal or upper or lower extremity abnormalities were found.

Post service, the veteran underwent VA general medical 
examination in January 1994 and described having a right knee 
problem that required surgery and caused him to favor his 
left knee.  He denied a left knee injury, but said the left 
knee developed sharp medial, shooting pains when his right 
knee acted up and forced him to favor his right knee.  The 
veteran said that in March 1993 he was hit in the rear by 
another vehicle and sustained a whiplash injury to his 
cervical spine.  No x-rays were taken but Motrin and muscle 
relaxers were prescribed.  He said he saw a chiropractor for 
seven months, three times a week and currently functioned 
normally, except for occasional stiffness.  Examination 
findings included no palpable neck abnormalities with full 
range of motion and no tenderness or deformity noted.  There 
was full range of motion of bilateral knees and no medial or 
lateral instability.  The diagnostic impression included 
history of cervical neck strain with negative examination at 
the time.

A January 1994 radiologic report of x-rays the veteran's 
cervical spine showed a normal cervical spine.  X-rays of his 
knees revealed minimal degenerative joint disease in the 
right knee, otherwise a normal x-ray of both knees.

In August 1994, the veteran, who was 5'8'' tall and weighed 
248 pounds, underwent VA orthopedic examination and described 
pain in the lumbar and thoracic regions of his spine, 
predominantly in the lumbar region.  He said the low back 
pain started while he worked as a jet mechanic in service and 
his job required a significant amount of heavy lifting.  He 
said the lumbar region pain was like a dull aching sensation, 
but he denied radiation to either buttock or leg.  The 
veteran's thoracic region pain was described as intermittent 
and between his shoulder blades with no radiation to the 
cervical region or to the shoulder or upper extremities.  He 
took ibuprofen for pain.  X-rays of the cervical spine taken 
at the time showed loss of the normal cervical lordosis, but 
no other subluxations or degenerative changes were noted.  
Lumbar spine x-rays showed no subluxations or degenerative 
changes.  Diagnoses included thoracic and lumbar back pain, 
thought to be muscular in origin, with no bony abnormalities 
and no evidence of neurologic impairment, 

In January 1995, the veteran was afforded a VA Persian Gulf 
War examination and, on the registry form, complained of 
abdominal pain, knee pain and weakness and memory deficit.  
When examined, the veteran complained of left knee pain and 
right knee instability.  He described left knee upper medial 
aspect pain that radiated to the lower lateral aspect of the 
knee, that was occasionally a shooting pain and sometimes a 
throbbing pain and began toward the end of 1991.  He denied 
any injury, but said he had a history of right knee torn 
ligaments for which he was service-connected.  The veteran 
also described back pain, with a history of injury to the 
lower back, that was not generally much of a problem and for 
which he took ibuprofen with good relief.  Examination of the 
veteran upper and lower extremities and spine was normal and 
his neck had full range of motion.  Diagnoses included knee 
pain by history.

A June 1995 letter from a VA physician advised the veteran of 
the results of the Persian Gulf Registration examination 
performed in January 1995.  The VA doctor said x-rays of the 
veteran's knees showed a normal left knee, with his right 
knee demonstrating a small bone spur on the outside part of 
the knee.  

In December 1996, the veteran underwent VA general medical 
examination and said he was exposed to oil field smoke and, 
following his return home, developed joint arthralgia, 
involving his weightbearing joints, including his knees, 
shoulders and low back for which he took Motrin.  He said 
this started to bother him approximately eighteen months 
earlier.  The veteran denied difficulty standing and said his 
knees swelled and developed stiffness in joints after a short 
time and he had low back pain on bending over.  X-rays of the 
veteran's knees and lumbar spine were normal.  Diagnoses 
included arthralgia, upper and lower extremities, mild.

In March 1997, the veteran underwent VA orthopedic 
examination that focused on his right knee disability.  He 
indicated that his current employment was slightly limited 
due to his inability to walk well because of his right knee.  
He said his job was sedentary but he had to walk from 
department to department and periodically found that to be 
difficult because of his right knee.  The veteran gave a 
medical history of falling approximately six feet with a 
heavy engine mount in his hands.  He said he hit the cement 
and his right knee was bent laterally or outward, he was 
treated immediately and diagnosed with partial and complete 
ligament tears. No surgery was performed as he was an 
inactive man and he indicated that the most activity he got 
was walking to a lake to go fishing.  

At his April 1997 Board hearing, at the RO, the veteran 
testified that he experienced sharp, shooting pains in his 
left knee, neck and low back since service.  He said he was a 
jet mechanic in service and had to bend, stoop and stand in 
awkward positions that could have aggravated his left knee.  
The veteran's right knee had torn ligaments and he described 
his left knee pain as like having something sharp shoved into 
his knee but said x-rays in service did not show left knee 
ligament tears.  He said his right knee disability caused him 
to favor one knee at a time.  Regarding his low back, the 
veteran said, along with awkward bending and stooping, he was 
frequently required to lift heavy weight.  He described his 
back pain as sharp and localized and said in service he saw a 
specialist but was not hospitalized.  Regarding his neck 
pain, the veteran said he did not see a specialist and, at 
discharge, the veteran complained of knee, neck and low back 
pain that the examining doctor attributed to his weight.  
Since discharge, the veteran indicated that the pain had 
worsened, he held sedentary jobs and had no post service 
injuries that affected his knee, neck or low back.  The 
veteran said his knee, neck and back problems prevented him 
from walking more and perhaps doing some more fishing and 
camping.

According to a May 1997 VA outpatient record, the veteran was 
seen for follow-up of several disorders including knee pain.  
He said he was doing well in a new job, rarely used Motrin 
and his arthritic knee was not bothersome.  Examination 
showed right knee joint effusion with slight laxity.  The 
assessment was that the veteran was doing very well.

Pursuant to the Board's August 1997 remand, in March 1998, 
the veteran underwent VA orthopedic examination and reported 
that in August 1991, he fell approximately 6 feet while 
removing an engine mount from a jet and landed on his right 
knee.  He sustained a medial collateral and anterior cruciate 
ligament injury to his right knee but did not have surgery 
and currently used a brace.  He also described lower back 
pain from the fall, but said he did not have any x-rays or 
other examinations at that time.  The veteran said his right 
knee hurt when the weather changed and, several days later, 
his left knee hurt above the patella and radiated down to his 
ankle.  The veteran denied trauma to the area and said the 
pain was not associated with any trauma or activity.  He did 
not use assistance devices.  The veteran reported that his 
lower back hurt mostly with increased activity and mainly in 
his lumbar spine and radiated some up his back but not down 
into his legs and was mostly associated with weather changes.  
The veteran described neck pain when he had pain in his lower 
back up to mid-back.  

Objective examination findings showed that the veteran had 
full range of motion of his cervical spine, but on lateral 
rotation to the right there was some discomfort, compared to 
when he turned to the left.  Examination of the veteran's 
back revealed that the veteran exhibited discomfort with 
forward bending.  He had pain over the medial, more so than 
the lateral joint line on the left with full range of motion.  
X-rays of the lumbar cervical spine and left knee showed no 
degenerative changes of the lumbar spine with a slight 
flattening of the lumbar lordosis.  There was loss of 
cervical lordosis but no degenerative changes were noted.  
Left knee x-rays showed no degenerative changes, fractures or 
abnormalities.  The VA examiner said that the veteran's left 
knee might have been painful if he had right knee pain, 
limped and put stress on the left side.  However, the doctor 
found no left knee pathology and said the examination was 
inconsistent with any injury to the ligamentous knee 
structures and x-rays did not reveal any degenerative knee 
changes.  The VA examiner said the veteran's lower back was 
probably contributed to by his weight problem, but (with) a 
force that was strong enough to sustain a medial and 
collateral and anterior cruciate ligament to the right knee, 
the incident did probably caused the veteran to sustain some 
lower back injury.  However, the doctor said it was currently 
being manifested as a lumbar strain and muscle spasm, with no 
evidence of degenerative changes at the time.  The doctor 
opined that the veteran would continue to have lower back 
pain, particularly with his weight.


II.  Analysis

According to 38 U.S.C.A. §§ 1110 and 1131, a veteran is 
entitled to disability compensation for disability resulting 
from personal injury or disease incurred in or aggravated by 
service. "A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Murphy 
v Derwinski, 1 Vet. App. 78, 81 (1990).  There must be more 
than an allegation, the claim must be accompanied by evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  Moreover, where a determinative issue 
involves a medical diagnosis or medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  A 
well-grounded service connection claim generally requires 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of inservice incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between an inservice injury or disease and a 
current disability.  See Epps v. Gober, 126 F.3d 1464 (1997).

A.  Service Connection for Left Knee and Cervical Spine 
Disorders 

The veteran has contended that service connection should be 
granted for cervical spine and left knee disorders.  The 
record demonstrates that no left knee or cervical spine 
disorder was found in service or on separation from service.  
Moreover, on VA examinations after the veteran's separation 
from service, there was no showing that the veteran had 
cervical spine or left knee disorders.  While in 1994, a VA 
examiner diagnosed history of cervical strain after the 
veteran reported injuring his cervical spine with whiplash 
injury in service in 1993, service medical records show that 
in April 1993 the veteran complained of low back pain from a 
motor vehicle accident.  The diagnosis made by the VA 
examiner does not provide the evidence of a service-connected 
injury as the diagnosis was based on a medical history 
provided by the veteran but unsupported by service medical 
records.  LeShore v. Brown, 8 Vet.App. 406 (1995) (Evidence 
which is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, does not constitute "competent medical 
evidence.").  See also Reonal v. Brown, 5 Vet.App. 458, 460-
461 (1993). (A medical opinion based upon an incomplete and 
inaccurate history is of no probative value.)  In any event, 
no cervical spine pathology was diagnosed at that or 1995 and 
1996 examinations and, in March 1998, a VA examiner 
specifically found no left knee pathology.  Furthermore, the 
veteran has submitted no evidence to show that he currently 
has a left knee or cervical spine disorder.  In short, no 
medical opinion or other medical evidence showing that the 
veteran currently has cervical spine or left knee 
disabilities has been presented.  Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992).

The veteran is certainly capable of providing evidence of 
symptomatology, but a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Robinette v. Brown, 8 
Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Espiritu, 2 Vet. App. at 494.  See also Harvey v. 
Brown, 6 Vet. App. 390, 393-94 (1994).  Here, the veteran has 
not submitted any medical opinion or other medical evidence 
that supports his claims.  The evidence now of record fails 
to show that the veteran currently has cervical spine and 
left knee disorders.  Thus, these claims may not be 
considered well grounded.  38 U.S.C.A. §§ 1110, 1131, 
5107(a); 38 C.F.R. § 3.303.  Since the claims are not well 
grounded, they must be denied.  See Edenfield v. Brown, 8 
Vet. App. 384, 390 (1995).

B. Service Connection for Low Back Disorder

The veteran has contended that service connection should also 
granted for a low back disorder.  As the medical evidence 
shows, starting in October 1985, the veteran was repeatedly 
seen in service for complaints of low back pain, variously 
diagnosed as lumbar strain and sprain.  Service medical 
records indicate that in 1987 the veteran was seen on 
multiple occasions for low back problems and, as previously 
noted, in 1993, complained of low back pain caused by a motor 
vehicle accident.  He has also told examiners that he injured 
his back in August 1991 when he fell from a stand, while 
holding a heavy engine mount, although service medical 
records do not indicate that he complained of low back pain 
at that time.  In any event, in March 1998, a VA examiner 
opined that the veteran probably did sustain some type of low 
back injury in the fall that caused the right knee injury, 
although some of the veteran's low back pain was attributed 
to his obesity.  Upon review of the evidence, the Board finds 
that the evidence is equally balanced as to whether the 
veteran has a low back disorder as a result of service.  
Accordingly, in resolving doubt in the veteran's behalf, the 
Board concludes that service connection for a low back 
disorder is in order.  38 U.S.C.A. §§ 1110, 1131, 5107; 
38 C.F.R. §§ 3.303, 3.304.



ORDER

Service connection for a low back disorder is granted.

Service connection for left knee and cervical spine disorders 
is denied.




		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

